DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 29 June 2020. Claim(s) 1-13 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 29 June 2020, 25 May 2021, 8 October 2021, and 25 January 2022 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
(A) At line 10: “wherien” is suggested to be ---wherein---. Appropriate correction is required.

Claim(s) 6 is/are objected to because of the following informalities:  
---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 1:
Claim(s) 1 recite(s): the lower part and/or upper part is formed in one piece, spanning at least two stages, “at least in some sections.” Thus, claim(s) 1 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear, if the upper and/or lower parts are made of one piece, what parts are considered “sections” not made of one piece. Thus, it is unclear what part(s) of the turbomachine inner housing is encompassed by the term “sections.”  The most relevant portion of the specification, found by the Office, at paragraph 0011 discloses the one piece is formed, over at least one section, spanning two stages. However, the wording of the claim is unclear because if there are two stages then there is one section but the phrase “at least in some sections” requires more than one section or more than 
It is suggested that the claims be amended to more closely match the wording of the specification at paragraph 0011: the lower part and/or the upper part is formed in one piece, over at least one section, spanning two stages.

(B)	Claims 2-13 are rejected due to dependence from claim 1.

(C)	Regarding Claim 4:
Claim 4 recites the limitation "the surface" in 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.

(D)	Claim 5 are rejected due to dependence from claim 4.

(E)	Regarding Claim 9:
Claim 9 recites the limitation "the recesses" in 3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to 

(F)	Claims 10-11 are rejected due to dependence from claim91.

(G)	Regarding Claim(s) 12-13:
Claim(s) 12-13 recite(s) “the section which is formed in one piece.” Thus, claim(s) 12-13 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the section which is formed in one piece is the same as “the upper and/or lower part formed in one piece” of claim 1. The most relevant portion of the specification, found by the Office, at paragraph 0011 discloses the one piece is formed, over at least one section, spanning two stages. However, claims 12-13 do not reference the upper and/or lower parts or “the at least some sections.” Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting the upper and/or lower part formed in one piece over two stages to be pertinent to the relevant claim limitation(s).
It is suggested that the claims be amended to more closely match the wording of the specification at paragraph 0011: at least the lower part and/or upper part formed in one piece, over at least one section, spanning two stages, is produced by means of an additive manufacturing method.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 747,359 to Watson (hereinafter “WATSON”).

(A) Regarding Claim 1:
	WATSON discloses:
A turbomachine inner housing (2, Figs. 1A-1B) for a radial turbomachine, the turbomachine inner housing comprising: 
a dividing line along a longitudinal axis, or a rotor longitudinal axis (e.g. the shaft 9), such that the turbomachine inner housing is dividable into a lower part and an upper part, 
wherein the turbomachine inner housing is designed for a radial turbomachine comprising at least two stages (Figs. 1A-1B show 6 stages), 

wherein the lower part and/or the upper part is formed in one piece, spanning at least two stages at least in some sections (see Fig. 1A and Fig. 1B which show the inner housing 2 is formed in one piece over respective stages and page 2, lines 85-92: without any longitudinal joint).

	(B) Regarding Claims 6-7:
		WATSON further discloses:
The turbomachine inner housing has at least to return stages (defined by passages 4, Figs. 1A-1B), wherein the turbomachine inner housing has an inner surface defining the inside of the turbomachine inner housing and an outer surface, wherein the outer surface has at least one recess extending radially inwards axially between two return stages (e.g. see Fig. 1B annotated below), wherein the recesses extend over at least 35% of a cross-sectional area of the inner housing (i.e. the recesses extend about 50% in a radial direction between the outer housing and the longitudinal axis, or rotor (9) axis).

    PNG
    media_image1.png
    871
    869
    media_image1.png
    Greyscale


(C) Regarding Claim 8:
		WATSON further discloses:
An arrangement comprising; a turbomachine inner housing (2, Figs. 1A-1B) as claimed in claim 1, and a turbomachine outer housing (1) surrounding the turbomachine inner housing, wherein the arrangement has an axial low 

(D) Regarding Claim 9:
		WATSON further discloses:
The recesses (see annotated Fig. 1B above for claim 6) are arranged on the axial high pressure side (i.e. within the space 18).

(E) Regarding Claim 10:
		WATSON further discloses:
The turbomachine inner housing (2, Figs. 1A-1B) is formed in a barrel design such that a dividing line is provided transversely to the longitudinal axis (page 2, lines 85-92).

(F) Regarding Claim 11:
		WATSON further discloses:
The dividing line separates a cover (Fig. 1B, through which the shaft 9 extends out of the turbomachine) from a barrel of the turbomachine housing (page 2, lines 85-92).

(G) Regarding Claim 12:

At least the section which is formed in one piece, spanning at least two stages, is produced by means of an additive manufacturing method (see Fig. 1A and Fig. 1B which show the inner housing 2 is formed in one piece over respective stages and page 2, lines 85-92: without any longitudinal joint).
		NOTE ON CLAIM INTERPRETATION:			
Claim 12 is being treated in accordance with MPEP 2113. Specifically, claim 12 recites “At least the section…is produced by means of an additive manufacturing method.” In accordance with MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Therefore, these limitations have not been given patentable weight. The patentability of a product, i.e. the turbomachine inner housing part(s), does not depend on its method of production, i.e. by additive manufacturing. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process (In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)).
Note, however, that United States Patent Application Publication No. 2017/0082070 to Miller et al, teaches these product by process limitations at paragraph 0006.

(H) Regarding Claim 13:
		WATSON further discloses:

NOTE ON CLAIM INTERPRETATION:			
Claim 13 is being treated in accordance with MPEP 2113. Specifically, claim 13 recites “At least the section…is produced by means of an additive manufacturing method.” In accordance with MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Therefore, these limitations have not been given patentable weight. The patentability of a product, i.e. the turbomachine inner housing part(s), does not depend on its method of production, i.e. by additive manufacturing. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process (In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)).
Note, however, that United States Patent Application Publication No. 2017/0082070 to Miller et al, teaches these product by process limitations at paragraph 0006.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATSON in view of United States Patent No. 10,415,589 to Boehm (hereinafter “BOEHM”) and an engineering expedient.

(A) Regarding Claims 2-3:
	WATSON teaches:
The turbomachine inner housing (2, Figs. 1A-1B) is made of stainless steel (page 3, lines 81-82).
However, the difference between WATSON and the claimed invention is that WATSON does not explicitly teach the housing is made from metal and plastic.
	BOEHM teaches:
A pump housing made of a combination of metal and plastic (column 3, lines 9-22).

However, the difference between WATSON and the claimed invention is that WATSON does not explicitly teach the housing is made from up to 50% metal and at least 50% plastic by weight.
Though modified WATSON does not explicitly state the claimed percentages, modified WATSON identifies the material selection for the housing is important to consider with respect to the process fluid and its corrosive effects (WATSON page 3, lines 75-88 and BOEHM column 1, lines 24-26). Furthermore, BOEHM teaches that changing the combination of materials can have an effect on the corrosion and stability of the housing (column 1, lines 63-64). Therefore, the ranges for the percent by weight of metal to plastic is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the housing from a combination of about 50% metal and 50% plastic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).
	

	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATSON in view of BOEHM.

(A) Regarding Claim 4:
	WATSON teaches:
		An turbomachine inner housing (1, Figs. 1A-1B) with an inner surface.
However, the difference between WATSON and the claimed invention is that WATSON does not explicitly teach a coating on the inner surface.
	BOEHM teaches:
		A coating is applied to the inner side facing the medium (column 3, lines 9-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coating on the inner surface, as taught by BOEHM, in order to have an impervious barrier between the process fluid and the housing and thereby achieve the predictable result of preventing the inner housing base material from being exposed (BOEHM column 3, lines 9-22).

	

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATSON in view of  BOEHM, as applied to claim 4 above, and further in view of United States Patent No. 4,509,906 to Hattori et al. (hereinafter “HATTORI”).

(A) Regarding Claim 5:
	WATSON, as modified by BOEHM, teaches:
		The coating is on the inner surface of the housing (BOEHM column 3, lines 9-22).

	HATTORI teaches:
A coating forming an interface between a process fluid and housing surface comprises metal (column 2, lines 13-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a coating with metal, as taught by HATTORI, in order to improve the heat resistance and anti-peel-off property of the coating (HATTORI column 2, lines 22-24)


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0001372 to Crawford et al. teaches a coating for lining a compressor interior exposed to a processes fluid. US 5,980,203 to Zatorski et al. teaches a coating for a compressor shroud that comprises a metallic bond coat with a silver alloy layer overlay. US 2017/0082070 teaches a turbopump with one piece metal housing from additive manufacturing. US 5,989,664 teaches a high pressure rotary machine component made of plastic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745